DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim states no vibration signal or a weakened vibration signal when the passenger is moving toward the correct elevator but also claims enhancing the vibration signal or sending a voice prompt when the passenger is moving toward the correct elevator.  It appears the claim should state that the vibration signal is enhanced or a voice prompt is sent when the passenger is not moving toward the correct elevator. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submission or prior art, Berryhill, US Patent Application Publication Number 2016/0221791 (hereinafter Berryhill) in view of Applicant’s submission or prior art, Gerstenkorn, US Patent Application Publication Number 2007/0045051 (hereinafter Gerstenkorn) further in view of Naya et all., CN 104276462 (hereinafter Naya).
Regarding claims 1, 8, 12, and 19, Berryhill discloses a method of guiding a passenger to enter a correct elevator from a plurality of elevator cars [paragraph 0033] but does not teach determining a correct elevator based on signal strength.  Gerstenkorn discloses an apparatus for guiding a passenger to enter a correct elevator car, comprising: receiving a recognizable first wireless signal broadcast from at least one elevator car; wherein a signal strength of the first wireless signal approximately decreases with an increase of a broadcast distance thereof; recognizing the recognizable first wireless signal so as to determine which  elevator car the first wireless signal is broadcast from [fig. 1: ref. 50; paragraphs 0020, 0027], wherein, via a personal mobile terminal carried by the passenger, the apparatus receives and recognizes the first wireless signal broadcast by the first wireless signal broadcast component of at least one elevator car [fig. 1: ref. 60; paragraphs 0026, 0033-0034]. 
What the combination of Berryhill and Gerstenkorn does not specifically disclose is determining a movement of the passenger relative to one of the plurality of elevator cars based on a change in the signal strength of the recognizable first wireless signal; and judging based on result of the recognizing, whether the movement corresponds to a movement of the passenger toward entering a correct elevator car.   However, Naya teaches these limitations [paragraphs 0030, 0032, 0036].
 At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine Berryhill and Gerstenkorn to include the teaching of Naya. The motivation for this modification would have been to provide a means to determine the passenger’s movement relative to the elevator.
Regarding claims 2 and 13, Gerstenkorn discloses wherein, via the personal mobile terminal, the apparatus also generates a corresponding vibration signal and/or a corresponding voice prompt signal based on the judgement result and guides the passenger to enter the correct elevator car [paragraph 0034].
Regarding claims 4, 15, and 16, Gerstenkorn discloses wherein the first wireless signal comprises identity information corresponding to the elevator car mounted with the first wireless signal broadcast component; and via the personal mobile terminal, the apparatus also recognizes the identity information of the first wireless signal and judges, based on the recognized identity information, whether the movement is a movement corresponding to the correct elevator car [paragraphs 0033-0034].
Regarding claim 5, Gerstenkorn discloses the correct elevator car is temporarily stored in the personal mobile terminal [paragraph 0033, last 7 lines of the paragraph].
Regarding claim 6 and 18, Gerstenkorn discloses the first wireless signal broadcast component is a Bluetooth lower energy module, and the first wireless signal is a Bluetooth lower energy signal [paragraph 0027]. 
Regarding claim 7, Gerstenkorn discloses a second wireless signal broadcast component mounted in an elevator landing area for sending information about the correct elevator car to the personal mobile terminal [paragraph 0033].
Regarding claim 9, Gerstenkorn discloses the elevator system further comprises a second wireless signal broadcast component mounted in an elevator landing area, and the second wireless signal broadcast component is configured to: broadcast a second wireless signal, and automatically establish a wireless communication connection with the personal mobile terminal based on the second wireless signal, and receive an elevator calling request command sent automatically from the personal mobile terminal when establishing the wireless communication connection [paragraph 0033].
Regarding claim 10, Gerstenkorn discloses the personal mobile terminal is further configured to: approximately determine a distance from the personal mobile terminal to the second wireless signal broadcast component according to the signal strength of the second wireless signal, and automatically establish the wireless communication connection when the distance is smaller than or equal to a pre-determined [paragraph 0033].
Regarding claim 11, Gerstenkorn discloses the second wireless signal broadcast component is used for sending the elevator calling request command to the elevator controller, wherein the elevator controller is used for designating a corresponding elevator car for the passenger based on the elevator calling request command, and the elevator system is used for sending, through the second wireless signal broadcast component, information about the designated elevator car to the personal mobile terminal [paragraph 0033].
Regarding claim 17, Naya discloses in the movement determination step, if the signal strength of the received first wireless signal gradually increases, it is determined that the movement of the passenger is approaching an elevator car corresponding to the first wireless signal, and if the signal strength of the received first wireless signal gradually decreases, it is determined that the movement of the passenger is going away from the elevator car corresponding to the first wireless signal [paragraphs  0030, 0032, 0036].

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive. Applicant argues that the applied references do not teach “a correct elevator car”.  However, independent claims 1 and 12 do not disclose what constitutes a correct elevator.   The specification describes a correct elevator car as “an elevator capable of delivering a passenger to a target floor, and particularly can be for example an elevator car designated for the passenger [see last paragraph on page 9 of the instant specification].  As broadly interpreted, the references teach a correct elevator car. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
October 17, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644